 
EXECUTION VERSION
 
 
COLLATERAL AGREEMENT


THIS COLLATERAL AGREEMENT (as amended, restated, extended, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
June 30, 2011 among DYNAMICS RESEARCH CORPORATION, a Massachusetts corporation
(the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER IDENTIFIED AS “GRANTORS”
ON THE SIGNATURE PAGES HERETO and EACH ADDITIONAL GRANTOR that may become a
Grantor hereunder after the date hereof (such Subsidiaries, such Additional
Grantors and the Borrower, individually, a “Grantor”, and collectively, the
“Grantors”) and BANK OF AMERICA, N.A., in its capacity as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement identified below).


PRELIMINARY STATEMENTS


Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent, the Lenders have
agreed to make Credit Extensions to the Borrower upon the terms and subject to
the conditions set forth therein; and this Agreement is required by the terms of
the Credit Agreement.


Pursuant to the terms of the Guaranty, certain Subsidiaries of the Borrower who
are also parties hereto have guaranteed the payment and performance of the
Obligations.
 
It is a condition precedent to the obligation of the Lenders to make Credit
Extensions to the Borrower under the Credit Agreement that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent, for the
ratable benefit of the Secured Parties.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make Credit Extensions to the Borrower thereunder, each
Grantor hereby agrees with the Administrative Agent, for the ratable benefit of
the Secured Parties, as follows:
 
1.           Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement,
and the following terms shall have the meanings set forth in the
UCC:  Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit
Account, Depositary Bank, Document, Electronic Chattel Paper, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Issuer,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Securities Intermediary, Security, Security Entitlement, Supporting Obligation
and Tangible Chattel Paper.  In addition, the following terms shall have the
meanings set forth below:
 
“Additional Grantor” means each Subsidiary of the Borrower, which hereafter
becomes a Grantor pursuant to Section 21 (as required pursuant to Section 6.12
of the Credit Agreement).
 
“Assignment Documents” means, collectively, the assignments and notices of
assignment executed by a Grantor pursuant to the Assignment of Claims Act or any
similar or analogous Laws with respect to any Government Contract to which such
Grantor is a party, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 



CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

“­Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41
U.S.C. Section 15, 31 U.S.C.  Section 3737, and 31 U.S.C. Section 3727 and
including all amendments thereto and regulations promulgated thereunder) and
Federal Acquisition Regulation Subpart 32.8.
 
“Collateral” has the meaning provided in Section 2.
 
“Controlled Person” has the meaning provided in Section 4(b)(i).
 
“Copyright License” means any agreement now or hereafter in existence naming any
Grantor as licensor or licensee granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.
 
“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world, (b)
all extensions, and renewals of any of the foregoing, (c) all income, royalties,
damages and payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
throughout the world.
 
 “Excluded Deposit Account” means, collectively, (a) all Deposit Accounts
established solely for the purpose of funding payroll and other compensation and
benefits to employees and (b) so long as no Event of Default has occurred and is
continuing and after a request by the Administrative Agent for the provision of
control agreements with respect to Deposit Accounts pursuant to Section 4(b)(i),
Deposit Accounts with amounts on deposit that, when aggregated with the amounts
on deposit in all other Deposit Accounts for which a control agreement has not
been obtained (other than those specified in clause (a)), do not exceed $250,000
at any time.
 
“Excluded Equity” means any rights of any Grantor in any stock that is entitled
to vote (within the meaning of Section 1.956-2(c)(2) of the Treasury
Regulations) and is issued by a CFC, but only to the extent such rights are in
excess of 65% of the total combined voting power of all classes of stock of such
CFC; provided that if as a result of any change in Section 957 of the Code or
any other applicable Law on or after the date hereof, a pledge of a percentage
greater than 65% could not reasonably be expected to cause any material adverse
tax consequences, then such percentage greater than 65% of the issued and
outstanding Equity Interests of such CFC entitled to vote shall immediately
cease to be “Excluded Equity” and shall be deemed Collateral for purposes of
this Agreement.  As used herein, “CFC” means any First-Tier Foreign Subsidiary
that is a “controlled foreign corporation” (as defined in Section 957 of the
Code).
 
 “Intellectual Property” means collectively, all of the following of any
Grantor: (a) all systems software, applications software and internet rights,
including, without limitation, screen displays and formats, internet domain
names, web sites (including web links), program structures, sequence and
organization, all documentation for such software, including, without
limitation, user manuals, flowcharts, programmer’s notes, functional
specifications, and operations manuals, all formulas, processes, ideas and
know-how embodied in any of the foregoing, and all program materials,
flowcharts, notes and outlines created in connection with any of the foregoing,
whether or not patentable or copyrightable, (b) concepts, discoveries,
inventions, improvements and ideas, (c) any useful information relating to the
items described in clause (a) or (b), including know-how, technology,
engineering drawings, reports, design information, trade secrets, practices,
laboratory notebooks, specifications, test procedures, maintenance manuals,
research, development, manufacturing, marketing, merchandising, selling,
purchasing and accounting, (d) Patents and Patent Licenses, Copyrights and
Copyright Licenses,
 

CHL:45826.4                                                               
 
2

--------------------------------------------------------------------------------

 

Trademarks and Trademark Licenses, and (e) other licenses to use any of the
items described in the foregoing clauses (a), (b), (c) and (d) or any other
similar items of such Grantor necessary for the conduct of its business.
 
“Patent License” means any agreement now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent.
 
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patent disclosures, patentable
inventions and patent applications anywhere in the world, (b) all improvements
thereto, reissues, continuations (in whole or in part), divisionals,
reexaminations and renewals and extensions of any of the foregoing, (c) all
income, royalties, damages or payments now or hereafter due and/or payable under
any of the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
 
“Pledged Equity” means, as to each Grantor, all of the issued and outstanding
Equity Interests of each Domestic Subsidiary and each First-Tier Foreign
Subsidiary in which such Grantor has any right, title or interest, together with
the certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, (including, but not limited to, (x) all Equity Interests
representing a dividend thereon, or representing a distribution or return of
capital upon or in respect thereof, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder thereof, or otherwise in respect thereof
and (y) in the event of any consolidation or merger involving the Issuer thereof
and in which such Issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor); provided that Pledged Equity shall not include any
Excluded Equity.
 
“Restricted Securities Collateral” has the meaning provided in Section 6(d)(ii).
 
“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
 
“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark.
 
“Trademarks” means collectively all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos, other business identifiers, together with
translations, adaptations, derivations and combinations thereof, prints and
labels on which any of the foregoing have appeared or appear, whether registered
or unregistered, all registrations and recordings thereof, and all applications
in connection therewith (other than each application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (b) all
extensions and renewals of any of the foregoing, (c) all income, royalties,
damages and payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.
 

CHL:45826.4                                                               
 
3

--------------------------------------------------------------------------------

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:  (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”, (v) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns, (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (viii) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement, (ix)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (x) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, (xii) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (xiii) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor’s Collateral or the relevant part thereof.  Whenever any
provision contained in this Agreement refers to the knowledge (or an analogous
phrase) of any Grantor, such words are intended to signify that such Grantor (or
any Responsible Officer of such Grantor) has actual knowledge or awareness of a
particular fact or circumstance or that such Grantor (or any Responsible Officer
of such Grantor), if it had exercised reasonable and customary diligence, would
have known or been aware of such fact or circumstance.
 


2.           Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations (as defined
in the Credit Agreement, but also expressly including all Guaranteed Obligations
(as defined in the relevant Guaranty) of each Guarantor), each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Collateral”):
 
(a)           all Accounts;
 
(b)           all cash and currency;
 
(c)           all Chattel Paper;
 
(d)           all Commercial Tort Claims identified on Schedule 2(d) hereto;
 
(e)           all Deposit Accounts;
 
(f)           all Documents;
 

CHL:45826.4                                                               
 
4

--------------------------------------------------------------------------------

 

(g)           all Equipment;
 
(h)           all Fixtures;
 
(i)           all General Intangibles;
 
(j)           all Instruments;
 
(k)           all Intellectual Property;
 
(l)           all Inventory;
 
(m)           all Investment Property;
 
(n)           all Letter-of-Credit Rights;
 
(o)           all Goods not otherwise described above; and
 
(p)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations (as now or hereafter defined in
the UCC) given by any Person with respect to any of the foregoing.
 
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the Collateral
shall not include, the following (collectively, “Excluded Property”):  (a) all
Excluded Equity, (b) any right, title or interest in any permit, lease,
contract, license, Equity Interest or any contractual obligation entered into by
any Grantor (i) that validly prohibits the creation by such Grantor of a
security interest thereon or requires the consent of any Person other than the
Borrower and its Affiliates which consent has not been obtained as a condition
to the creation of such security interest or which would be breached or give any
party the right to terminate it as a result of creation of such security
interest or (ii) to the extent that any requirement of Law applicable thereto
prohibits the creation of a security interest  thereon, but only, in each case,
to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
requirement of Law, (c) any Equipment owned by any Grantor on the date hereof or
hereafter acquired that is subject to a purchase money Lien or a Capital Lease
permitted to be incurred or outstanding pursuant to the Credit Agreement if the
contract or other agreement in which such Lien is granted or the documentation
providing for such purchase money Lien or Capital Lease, as applicable, validly
prohibits the creation by such Grantor of a security interest or Lien thereon or
requires the consent of any Person other than the Borrower and its Affiliates as
a condition to the creation of any other security interest or Lien on such
property or if such contract or other agreement would be breached or give any
party (other than the Grantors or an Affiliate of the Grantors) the right to
terminate it as a result of creation of such security interest or Lien, (d) any
Secured Hedge Agreement between any Grantor and any Secured Party, (e) so long
as no Event of Default has occurred and is continuing, any leasehold interest of
any Grantor, (f) so long as no Event of Default has occurred and is continuing,
any real property owned by any Grantor that is not Material Real Property, or
(h) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent that and during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law (it being agreed and acknowledged that,
upon the filing and acceptance of any such “Statement of Use” or “Amendment to
Allege Use”, such application shall no longer be Excluded Property); provided
that (i) to the extent that any property constitutes “Excluded Property” due to
the failure of a Grantor to obtain consent as described in

CHL:45826.4                                                               
 
5

--------------------------------------------------------------------------------

 

clauses (b) and (c) above, such Grantor shall use its commercially reasonable
efforts to obtain such consent, and, upon obtaining such consent, such property
shall cease to constitute “Excluded Property”, (ii) “Excluded Property” shall
not include any Proceeds, substitutions or replacements of any Excluded Property
unless such Proceeds, substitutions or replacements would constitute Excluded
Property and (iii) if any Excluded Property would have otherwise constituted
Collateral, then immediately upon such property ceasing to constitute Excluded
Property for any reason, such property shall be deemed at all times from and
after the date hereof to constitute Collateral.


Each of the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest created hereby
in the Collateral constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising.
 
3.           Representations and Warranties.  Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:
 
(a)           Ownership.  Each Grantor is the legal and beneficial owner of its
Collateral free and clear of any Lien (other than Permitted Liens) and has the
right to pledge, sell, assign or transfer the same.  There exists no Adverse
Claim with respect to the Pledged Equity of such Grantor.  No Grantor has
authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens.
 
(b)           Security Interest; Priority.  This Agreement creates a valid
security interest in the Collateral of such Grantor in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for the Obligations, free and clear of all Liens (other than Permitted
Liens).  The security interests granted pursuant to this Agreement shall
constitute valid and perfected first priority security interests (subject to
Permitted Liens) in all of the Collateral (including all un-certificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities) to the extent such security interests can be
perfected as follows: (i) upon the filing by the Administrative Agent, for the
benefit of the Secured Parties, of UCC financing statements (which are in
appropriate form and describe the Collateral) with the appropriate offices in
the appropriate states, of the Collateral with respect to which a security
interest can be perfected by filing one or more financing statements, (ii) upon
the taking of possession, delivery or control by the Administrative Agent, for
the benefit of the Secured Parties, of the Collateral with respect to which a
security interest can be perfected only by possession, delivery or control under
the terms of the UCC or (iii) upon the taking of “control” (as defined in
Section 9-104 of the UCC) of any Collateral consisting of Deposit Accounts or
Securities Entitlements or held in Securities Accounts, by the execution and
delivery of control agreements by the applicable Grantor, the applicable
Depository Bank or Securities Intermediary and the Administrative Agent,
granting control to the Administrative Agent, for the benefit of the Secured
Parties, over such Collateral.  There are no restrictions in any Organization
Document governing any Pledged Equity or any other document related thereto
which would limit or restrict the grant of a Lien pursuant to this Agreement on
such Pledged Equity, the perfection of such Lien or the exercise of remedies in
respect of such perfected Lien in the Pledged Equity as contemplated by this
Agreement.
 
(c)           Places of Business; Acquisitions; Mergers; Tradenames.  As of the
Closing Date, (i) the chief executive office of each Grantor and the office
where each Grantor keeps its books and records relating to the Accounts,
Documents, General Intangibles, Instruments and Investment Property in which it
has any interest is located at the locations specified on Schedule 3(c) under
such Grantor’s name and (ii) except as disclosed on Schedule 3(c) under such
Grantor’s name, no Grantor has (A) acquired assets from any Person, other than
assets acquired in the ordinary course of such Grantor’s business from a Person
engaged in the business of selling goods of such kind, during the past five
years, (B) been party to a merger, consolidation or other change in structure or
used any tradename during the five years prior to the
 

CHL:45826.4                                                               
 
6

--------------------------------------------------------------------------------

 

Closing Date or (C) any other places of business except those set forth on
Schedule 3(c) under such Grantor’s name.
 
(d)           Types of Collateral.  None of the Collateral consists of, or is
the Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm
Products, (iv) Manufactured Homes, (v) standing timber, (vi) aircraft, airframe,
aircraft engine, aircraft lease or any other related property or (vii) any other
interest in or to any of the foregoing.
 
(e)           Accounts.  To the knowledge of the Responsible Officers of each
Grantor, no Account Debtor has any defense, set-off, claim or counterclaim
against any Grantor that can be asserted against the Administrative Agent,
whether in any proceeding to enforce the Administrative Agent’s rights in the
Collateral or otherwise except defenses, setoffs, claims or counterclaims that
are not, in the aggregate, material to the value of the Accounts, taken as a
whole. Except as set forth on Schedule 3(e), as of the date hereof, none of the
Accounts is evidenced by a promissory note or other Instrument (other than a
check).  To the extent such Accounts, promissory notes or other evidence of
indebtedness constitutes Collateral for purposes hereof, such Collateral has
been pledged to the Administrative Agent, for the benefit of the Secured
Parties, in accordance with the terms hereof.
 
(f)           Deposit Accounts; Securities Accounts.  As of the Closing Date,
all Deposit Accounts (including, without limitation, cash management accounts
that are Deposit Accounts and all Excluded Deposit Accounts), Securities
Accounts and lockboxes owned by each Grantor are listed on Schedule 3(f) hereto
together with (i) the owner of each account, (ii) the name and address of the
financial institution or securities broker where such accounts are located,
(iii) account numbers and (iv) the purpose or use of each account.
 
(g)           Equipment; Inventory.  As of the Closing Date, all Collateral
consisting of Inventory and Equipment (whether now owned or hereafter acquired)
(other than motor vehicles) is (or will be) located at the locations identified
on Schedule 3(g), except as otherwise permitted hereunder. Except as set forth
on Schedule 3(g), with respect to any Equipment or Inventory of a Grantor, each
such Grantor has exclusive possession and control of such Equipment or Inventory
to the extent such Equipment is not leased by such Grantor as a lessee or such
Equipment or Inventory is not in transit with common carriers.  Except as could
not reasonably be expected to have a Material Adverse Effect, Collateral
consisting of Inventory is of good and merchantable quality, free from any
material defects.  To the knowledge of the Responsible Officers of each Grantor,
none of such Inventory is subject to any licensing, Patent, Trademark, trade
name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory.  The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
 
(h)           Instruments; Documents; Tangible Chattel Paper; Investment
Property. As of the Closing Date, Schedule 3(h) sets forth all Instruments,
Documents, Tangible Chattel Paper and Investment Property (including with
respect to all Pledged Equity, the total number of shares outstanding, the
number of shares issued to each applicable Grantor and the percentage ownership
of each applicable Grantor), in each case, as issued to or held by each Grantor.
All (i) Equity Interests in any Issuer (to the extent such Issuer is a
corporation) issued to any Grantor are certificated, (ii) Equity Interests in
any Issuer that are certificated and are required to be pledged hereunder have
been delivered to the Administrative Agent and (iii) other certificated
securities, Investment Property, Instruments, Documents and Tangible Chattel
Paper that constitute Collateral are maintained with the Administrative Agent or
with a Controlled Person to the extent required under Section 4.  All Pledged
Equity is duly authorized and validly issued, is fully paid and, to the extent
applicable, non-assessable and is not subject to the preemptive rights of any
Person.
 

CHL:45826.4                                                               
 
7

--------------------------------------------------------------------------------

 

(i)           Partnership and Limited Liability Company Interests.  No Equity
Interest in any partnership or limited liability company issued by any Issuer
(other than Kadix Systems, LLC, a Virginia corporation and wholly owned
Subsidiary of the Borrower) to a Grantor and that constitutes Collateral (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.
 
(j)           Material Government Contracts; Contracts; Agreements;
Licenses.  As of the Closing Date, other than as set forth on Schedule 3(j)
hereto, no Grantor is party to (i) any Material Government Contract or (ii) any
Material Contracts or Material Licenses that constitute Collateral and that are
non-assignable by their terms, or as a matter of law, or which prevent the
granting of a security interest therein.
 
(k)           Consents; Etc.  Except for (i) the filing or recording of UCC
financing statements, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office, (iii)
filings under the Assignment of Claims Act, (iv) obtaining possession or control
to perfect the Liens created by this Agreement (to the extent required under
Section 4(a) or 4(b)), (v) such actions as may be required by Laws affecting the
offering and sale of securities, (vi) such actions as may be required by
applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries and (vii) consents, authorizations, filings or other actions which
have been obtained or made, no consent or authorization of, filing with, or
other act by or in respect of, any arbitrator or Governmental Authority and no
consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Grantor), is required for (A) the grant by such
Grantor of the security interest in the Collateral granted hereby or for the
execution and delivery of or performance under this Agreement by such Grantor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the taking of possession or
the granting of control (to the extent required under Section 4(a) or 4(b)) or
by filing an appropriate notice with the United States Patent and Trademark
Office or the United States Copyright Office) or (C) the exercise by the
Administrative Agent or any of the Secured Parties of the rights and remedies
provided for in this Agreement.
 
(l)           Commercial Tort Claims.  As of the Closing Date, no Grantor has
any Commercial Tort Claims seeking damages in excess of $250,000 other than as
set forth on Schedule 2(d) hereto.
 
(m)           Intellectual Property.  As of the Closing Date, all Intellectual
Property owned by such Grantor in its own name or to which such Grantor is a
party is identified on Schedule 3(m) hereto, and except as set forth in Schedule
3(m), (i) none of the Intellectual Property owned by such Grantor is the subject
of any licensing or franchise agreement pursuant to which such Grantor is the
licensor or franchisor, (ii) each Copyright, Patent and Trademark of such
Grantor is valid, subsisting, unexpired, enforceable and has not been abandoned
(other than such Intellectual Property which such Grantor shall reasonably
determine in good faith is of immaterial economic value), (iii) no holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity or enforceability of any Copyright,
Patent or Trademark of such Grantor or such Grantor’s interest therein, (iv) no
action or proceeding is pending (A) seeking to limit, affect, cancel or question
the validity or enforceability of any Copyrights, Patent or Trademark of such
Grantor or that could be expected to have an adverse effect on the value of any
Copyright, Patent or Trademark of such Grantor, (B) alleging that any use of any
Copyright, Patent or Trademark by such Grantor infringes upon any copyright,
patent, trademark or any right of any third party, or (C) alleging that any
Copyright, Patent or Trademark is being licensed, sublicensed or used in
violation of any copyright, patent, trademark or any right of any third party,
(v) all applications pertaining to the Copyrights, Patents and Trademarks of
such Grantor have been duly and properly filed and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued, (vi) to the knowledge of the
 

CHL:45826.4                                                               
 
8

--------------------------------------------------------------------------------

 

Responsible Officers of such Grantor, such Grantor has not made any assignment
or agreement in conflict with the security interest in any Copyrights, Patents
or Trademarks constituting Collateral granted to the Administrative Agent, for
the benefit of the Secured Parties, and (vii) to the knowledge of the
Responsible Officers of such Grantor, no third party is infringing upon or
otherwise violating any rights in any Copyright, Patent or Trademark owned or
used by such Grantor or any of its respective licensees.
 
(n)           Chattel Paper.  As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
 
4.           Covenants.  Each Grantor covenants that until such time as the
Obligations have been paid in full (other than Secured Cash Management
Agreements, Secured Hedge Agreements or contingent indemnification or expense
reimbursement obligations for which no claim has been made) and the Commitments
have expired or been terminated, such Grantor shall:
 
(a)           Delivery of Certain Collateral.
 
(i)           Instruments; Tangible Chattel Paper; Documents.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Tangible Chattel Paper having a face value of more than
$250,000 or Instrument or if any Collateral shall be stored or shipped subject
to a Document, (A) ensure that such Instrument, Tangible Chattel Paper or
Document is either in the possession of such Grantor at all times or, if
requested by the Administrative Agent to perfect its security interest in such
Collateral, deliver such Instrument, Tangible Chattel Paper or Document to the
Administrative Agent duly endorsed in a manner reasonably satisfactory to the
Administrative Agent and (B) upon the request of the Administrative Agent,
ensure that any such Tangible Chattel Paper is marked with a legend reasonably
acceptable to the Administrative Agent, indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.
 
(ii)           Pledged Equity.  Deliver all certificates and instruments
constituting Pledged Equity to the Administrative Agent promptly upon the
receipt thereof by, or on behalf of, a Grantor; provided that so long as no
Event of Default shall exist, each Grantor may (x) exercise any and all voting
and other consensual rights pertaining to the Pledged Equity of such Grantor or
any part thereof for any purpose not inconsistent with the terms of the Loan
Documents and (y) receive and retain any and all dividends, principal or
interest paid in respect of the Pledged Equity to the extent such amounts paid
are permitted under the Credit Agreement; provided, however, that any and all
dividends, interest and other distributions paid or payable other than in cash,
and instruments and other property received, receivable or otherwise
distributed, in respect of or in exchange for any Pledged Equity shall be (1)
Pledged Equity, (2) promptly delivered (in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer and assignment
in blank, substantially in the form provided in Exhibit 4(a)) by, or on behalf
of, a Grantor to the Administrative Agent as Collateral, and (3) if received by
such Grantor, deemed received in trust for the benefit of the Administrative
Agent and be forthwith delivered to the Administrative Agent within a reasonable
period as Pledged Equity in the same form as so received (in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer and
assignment in blank, substantially in the form provided in Exhibit 4(a)).
 
(b)           Control of Certain Collateral.
 
(i)           Deposit Accounts; Securities Accounts.  Upon the request of the
Administrative Agent, and to the extent of such request, instruct (and otherwise
use its commercially reasonable
 

CHL:45826.4                                                               
 
9

--------------------------------------------------------------------------------

 

efforts to cause) (A) each Depositary Bank holding a Deposit Account (other than
Excluded Deposit Accounts) owned by such Grantor and (B) each Securities
Intermediary holding any Investment Property owned by such Grantor, to execute
and deliver a control agreement, sufficient to provide the Administrative Agent
with control of such Deposit Account or Investment Property and otherwise in
form and substance reasonably satisfactory to the Administrative Agent (any such
Depositary Bank or Securities Intermediary executing and delivering any such
control agreement, a “Controlled Person”).  In the event any such Depositary
Bank or Securities Intermediary refuses to execute and deliver such control
agreement, the Administrative Agent, in its sole discretion, may request, and
upon such request each applicable Grantor shall cause, the applicable Deposit
Account and Investment Property to be transferred to the Administrative Agent or
a Controlled Person.  After the date hereof, all Deposit Accounts (other than
Excluded Deposit Accounts) and all Investment Property will be maintained with
the Administrative Agent or with a Controlled Person.
 
(ii)           Investment Property; Letter-of-Credit Rights; Electronic Chattel
Paper.  Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(A) Investment Property not otherwise addressed in Section 4(a) or (b)(i), (B)
Letter-of-Credit Rights or (C) Electronic Chattel Paper.
 
(c)           Filing of Financing Statements, Notices, Etc.  Execute and deliver
to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents) and do all such other things, in each case, as the
Administrative Agent may reasonably deem necessary and may reasonably request
(i) to assure to the Administrative Agent its security interests hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office substantially in the form of Exhibit 4(c)-1
hereto, (C) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in
substantially the form of Exhibit 4(c)-2 hereto, (D) with regard to Copyrights,
a Notice of Grant of Security Interest in Copyrights substantially in the form
of Exhibit 4(c)-3, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder.  Furthermore, each Grantor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
person whom the Administrative Agent may designate, as such Grantor’s attorney
in fact with full power and for the limited purpose to sign in the name of such
Grantor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Administrative Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests in the Collateral granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the Obligations
have been paid in full (other than Secured Cash Management Agreements, Secured
Hedge Agreements or contingent indemnification or expense reimbursement
obligations for which no claim has been made) and the Commitments have expired
or been terminated.  Each Grantor hereby agrees that a carbon, photographic or
other reproduction of this Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Grantor wherever the Administrative Agent may in
its sole discretion desire to file the same. After the Closing Date, upon the
reasonable request of the Administrative Agent and at the sole expense of the
Grantors, each Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the
 

CHL:45826.4                                                               
 
10

--------------------------------------------------------------------------------

 

Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.
 
(d)           Required Notifications.  Each Grantor shall (i) promptly notify
the Administrative Agent, in writing, of (A) any Lien (other than any Permitted
Lien) on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (B) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
security interests granted pursuant to the Loan Documents, (C) any Collateral
that constitutes a Material Government Contract, (D) the acquisition or
ownership by such Grantor of any (1) Commercial Tort Claim seeking damages of
more than $250,000, (2) any Deposit Account (other than an Excluded Deposit
Account) or (3) any Investment Property, (E) any amount payable under or in
connection with any of the Collateral that shall be or become evidenced by any
Tangible Chattel Paper having a face value of more than $250,000 or Instrument,
(F) any Collateral that is stored or shipped subject to a Document and (G) any
Collateral with an aggregate value in excess of $1,000,000 is in the possession
or control of any single consignee warehouseman, bailee (other than a common
carrier transporting inventory to a purchaser in the ordinary course of
business), processor or any other third party, and (ii) from time to time, at
the request of the Administrative Agent, give written notice to the
Administrative Agent identifying in reasonable detail the Excluded Property (and
stating in such notice that such Excluded Property constitutes “Excluded
Property”) and provide such other information regarding the Excluded Property as
the Administrative Agent may reasonably request.
 
(e)           Collateral Held by Warehouseman, Bailee, Etc.  If any Collateral
with an aggregate value in excess of $1,000,000 is at any time in the possession
or control of any single consignee warehouseman, bailee (other than a common
carrier transporting inventory to a purchaser in the ordinary course of
business), processor or any other third party and if the Administrative Agent so
reasonably requests, (i) notify such Person in writing of the Administrative
Agent’s security interest therein, (ii) instruct such Person to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions, (iii) use commercially reasonable efforts
to obtain a written acknowledgment from such Person that it is holding such
Collateral for the benefit of the Administrative Agent and (iv) use commercially
reasonable efforts to cause such Person to issue and deliver to the
Administrative Agent warehouse receipts, bills of lading or any similar
documents relating to such Collateral, together with, all such endorsements,
assignments and other instruments of transfer reasonably requested by the
Administrative Agent with respect to the security interest granted in such
Collateral, and in each case, in form and substance reasonably satisfactory to
the Administrative Agent.  Further, each Grantor shall perfect and protect such
Grantor’s ownership interests in all Inventory having a fair market value of
more than $250,000 and stored with a consignee against creditors of the
consignee by filing and maintaining financing statements against the consignee
reflecting the consignment arrangement filed in all appropriate filing offices,
providing any written notices required by the UCC to notify any prior creditors
of the consignee of the consignment arrangement, and taking such other actions
as may be appropriate to perfect and protect such Grantor’s interests in such
inventory under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of
the UCC or otherwise.  All such financing statements filed pursuant to this
Section shall be assigned to the Administrative Agent, for the ratable benefit
of the Secured Parties.
 
(f)           Commercial Tort Claims.  Execute and deliver such statements,
documents and notices and do and cause to be done all such things as may be
reasonably requested by the Administrative Agent, or required by Law to create,
preserve, perfect and maintain the Administrative Agent’s security interest in
such Commercial Tort Claims initiated by or in favor of any Grantor.
 
(g)           Change in Names; Corporate Structure or Location.  Not (i) change
its jurisdiction of organization or formation, as applicable, or the location of
its chief executive office from that identified on
 

CHL:45826.4                                                               
 
11

--------------------------------------------------------------------------------

 

Schedule 3(c) or (ii) change its legal name, identity or corporate or
organizational structure to such an extent that any financing statement filed by
the Administrative Agent in connection with this Agreement would become
seriously misleading within the meaning of the UCC; provided that a Grantor may
make any change described in clause (i) or (ii) so long as at least thirty (30)
days (or such later time as may be determined by the Administrative Agent in its
sole discretion) prior to taking such action, such Grantor notifies the
Administrative Agent in writing and delivers to the Administrative Agent (x) all
additional financing statements and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests and (y) if applicable, a written supplement
to the Schedules of this Agreement (upon delivery of which, the Schedules of
this Agreement will be deemed amended thereby).
 
(h)           Books and Records.  Mark its books and records (and shall cause
the Issuer of the Pledged Equity of such Grantor to mark its books and records,
except in the case of a First-Tier Foreign Subsidiary to the extent any such
recordation would subject the Grantor or Issuer to any undue burden or expense,
after notice to and agreement by the Administrative Agent) to reflect the
security interest granted pursuant to this Agreement.
 
(i)           Issuance or Acquisition of Equity Interests.  Not issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security, (iv)
is held in a Securities Account or (v) constitutes a Security or a Financial
Asset.
 
(j)           Intellectual Property.  Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall file an application for
the registration of any material Intellectual Property with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof,
report such filing to the Administrative Agent on the date upon which the
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
in which such filing occurs are required to be provided pursuant to Sections
6.01(a) and (b) of the Credit Agreement.  Upon request of the Administrative
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers (including confirmatory searches
and curative chain of title filings) as the Administrative Agent may reasonably
request to evidence the security interest of the Secured Parties in any material
Intellectual Property.
 
(k)           Maintenance of Insurance.  Each Grantor shall maintain insurance
with financially sound and reputable insurance companies against at least such
risks and in at least such amounts as are customarily maintained by similar
businesses and as may be required by applicable Law (including, without
limitation, hazard and business interruption insurance).  All such insurance
shall, (i) provide that no cancellation or material modification thereof shall
be effective until at least thirty (30) days after receipt by the Administrative
Agent of written notice thereof, (ii) in the case of each liability policy, name
the Administrative Agent as an additional insured party thereunder and (iii) in
the case of each casualty insurance policy, name the Administrative Agent as
lender’s loss payee.  On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
(l)           Government Contracts.    (i) All proceeds, cash, money, checks or
any other similar items of payment relating to each Government Contract that are
paid to or received by or on behalf of any
 

CHL:45826.4                                                               
 
12

--------------------------------------------------------------------------------

 

Grantor shall be promptly deposited in a Deposit Account (other than an Excluded
Deposit Account) maintained with a Controlled Person, and (ii) after the Closing
Date, with respect to each Material Government Contract, upon the request of the
Administrative Agent and at the sole expense of the Grantors, promptly comply
with all applicable provisions of the Assignment of Claims Act and deliver duly
executed Assignment Documents and update, to the extent required by applicable
Law, any such Assignment Document previously delivered under this Agreement.
 
5.           Authorization to File Financing Statements.  Each Grantor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”, “all
assets” or words of similar meaning).
 
6.           Remedies.
 
(a)           General Remedies.  Upon the occurrence and during the continuance
of an Event of Default, and to the extent not prohibited by applicable Law, the
Administrative Agent shall have, in addition to the rights and remedies provided
herein, in the Loan Documents, in any other documents relating to the
Obligations, or by Law (including, but not limited to, levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of the Grantors any Collateral at any place
and time designated by the Administrative Agent which is reasonably convenient
to both parties, (iv) remove any Collateral from any such premises for the
purpose of effecting sale or other disposition thereof, and/or (v) without
demand and without advertisement, notice, hearing or process of law, all of
which each of the Grantors hereby waives to the fullest extent permitted by Law,
at any place and time or times, sell and deliver any or all Collateral held by
or for it at public or private sale (which in the case of a private sale of
Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements).  Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale.  Neither the Administrative Agent’s compliance
with applicable Law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale.  To the extent the rights of notice cannot be legally waived hereunder,
each Grantor agrees that any requirement of reasonable notice shall be met if
such notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Borrower in accordance with the notice provisions of Section 10.02 of the
Credit Agreement at least ten (10) days before the time of sale or other event
giving rise to the requirement of such notice.  The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  The Administrative Agent shall
not be obligated to make any sale or other disposition of the
 

CHL:45826.4                                                               
 
13

--------------------------------------------------------------------------------

 

Collateral regardless of notice having been given.  To the extent not prohibited
by applicable Law, any Secured Party may be a purchaser at any such sale.  To
the extent not prohibited by applicable Law, each of the Grantors hereby waives
all of its rights of redemption with respect to any such sale.  Subject to the
provisions of applicable Law, the Administrative Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by Law, be made at the time and place to which the sale
was postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.
 
(b)           Advances.  Upon the occurrence and during the continuance of an
Event of Default, and to the extent not prohibited by applicable Law, the
Administrative Agent may, at its sole option and in its sole discretion, take
such actions as it reasonably deems necessary for the protection of the security
interest in the Collateral granted hereby, or which may be compelled to make by
operation of Law, and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures which the
Administrative Agent reasonably may make therefor.  All such sums and amounts so
expended shall be repayable by the Grantors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Obligations and shall bear interest from the date said amounts are
expended at the Default Rate.  No performance of any covenant or agreement by
the Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any Default or Event of
Default.  Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may make any payment hereby authorized in accordance
with any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien, title or claim except to the extent the
Administrative Agent has knowledge that such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.
 
(c)           Pledged Equity and Investment Property.
 
(i)           Each Grantor hereby authorizes and instructs, without any other or
further instructions from such Grantor, each Issuer of any Pledged Equity,
Investment Property or General Intangibles consisting of Equity Interests issued
by an Issuer to such Grantor to comply with all written instructions received by
it from the Administrative Agent stating that an Event of Default has occurred
and is continuing to the extent such instructions are otherwise in accordance
with the terms of this Agreement and agrees that such Issuer shall be fully
protected in so complying during the period from such Issuer’s receipt of such
notice to such Issuer’s subsequent receipt of notice that such Event of Default
is no longer continuing.
 
(ii)           Upon the occurrence and during the continuance of an Event of
Default:
 
(A)           All rights of a Grantor to exercise the voting and other
consensual rights which such Grantor would otherwise be entitled to exercise
pursuant to Section 4(a)(ii)(x) shall cease and all such rights shall thereupon
become vested in the Administrative Agent, which shall then have the sole right
to exercise such voting and other consensual rights.
 

CHL:45826.4                                                               
 
14

--------------------------------------------------------------------------------

 

(B)           All rights of a Grantor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 4(a)(ii)(y) shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Collateral such dividends, principal and interest payments.
 
(C)           All dividends, principal and interest payments which are received
by a Grantor contrary to the provisions of Section 4(a)(ii)(y) shall be (1)
received in trust for the benefit of the Administrative Agent, (2) segregated
from other property or funds of such Grantor and (3) forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Obligations.
 
(D)           The Administrative Agent shall have the right (but not the
obligation) to be substituted for a Grantor as a shareholder, member, manager or
partner, as applicable, under the applicable limited liability agreement,
operating agreement, membership agreement, partnership agreement or similar
agreement with respect to such Grantor, and the Administrative Agent shall have
all rights, powers and benefits of such Grantor as a shareholder, member,
manager or partner, as applicable under such applicable agreement with respect
to such Grantor.  For avoidance of doubt, such rights, powers and benefits of a
substituted holder shall include all voting and other rights and not merely the
rights of an economic interest holder.
 
(d)           Restricted Securities Collateral.
 
(i)           Each Grantor acknowledges and agrees that any offer to sell any
Pledged Equity, Investment Property or General Intangible that has been
(A) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act), or (B) made privately in the manner described above shall be
deemed to involve a “public sale” under the UCC, notwithstanding that such sale
may not constitute a “public offering” under the Securities Act, and the
Administrative Agent may, in such event, bid for the purchase of such
securities.
 
(ii)           Notwithstanding the foregoing, each Grantor acknowledges and
agrees that the Administrative Agent may be unable to effect a public sale of
any or all certain of the Collateral unless and until such Collateral has been
registered under the provisions of the Securities Act (any such Collateral, the
“Restricted Securities Collateral”), by reason of certain prohibitions contained
in the Securities Act and applicable state securities Laws or otherwise, and may
be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.  Each Grantor acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  To the extent not prohibited by applicable Law,
the Administrative Agent shall be under no obligation to delay a sale of any of
the Restricted Securities Collateral for the period of time necessary to permit
the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.
 
(iii)           Each Grantor agrees to use its commercially reasonable efforts
to do or cause to be done all such other acts as may be reasonably necessary to
make such sale or sales of all or any portion of the Restricted Securities
Collateral valid and binding and in compliance with any and all other applicable
Laws.
 

CHL:45826.4                                                               
 
15

--------------------------------------------------------------------------------

 

(e)           Remedies relating to Accounts.  Upon the occurrence and during the
continuance of an Event of Default, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all Account Debtors
to remit all payments in respect of Accounts to a location selected by the
Administrative Agent and (ii) the Administrative Agent shall have the right to
enforce any Grantor’s rights against its customers and Account Debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
Account Debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s reasonable discretion, file any claim or take any
other action or proceeding to protect and realize upon the security interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Accounts.  Each Grantor acknowledges and agrees that upon the occurrence and
during the continuance of an Event of Default, the Proceeds of its Accounts
remitted to or on behalf of the Administrative Agent in accordance with the
provisions hereof shall be solely for the Administrative Agent’s own convenience
and that such Grantor shall not have any right, title or interest in such
Accounts or in any such other amounts except as expressly provided
herein.  Neither the Administrative Agent nor any Secured Party shall have any
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.
 
(f)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence and during the continuance of an Event of Default, and to the
extent not prohibited by applicable Law, the Administrative Agent shall have the
right to enter and remain upon the various premises of the Grantors without cost
or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise.  In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.
 
(g)           Government Contracts.  Upon the occurrence and during the
continuance of an Event of Default, (i) each Grantor shall (A) with respect to
each Material Government Contract, immediately execute and deliver to the
Administrative Agent all Assignment Documents (to the extent not previously
delivered to the Administrative Agent), (B) to the extent required by applicable
Law, update each Assignment Document previously delivered hereunder and (C) take
such further actions as the Administrative Agent may reasonably request with
respect to each Material Government Contract for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (ii) the Administrative Agent may, and at the request of the
Required Lenders shall, file  any Assignment Documents delivered pursuant to
this Agreement with the applicable Governmental Authority with respect to any of
the Material Government Contracts of the Grantors and (iii) after any such
filing described in clause (ii) above, the Grantors shall take all action
legally necessary to maintain such filings and to make filings with respect to
any additional Government Contracts.
 
(h)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or any Secured Party to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by Law, or any delay by the Administrative Agent or
any Secured Party in exercising the same, shall not operate as a waiver of any
such right, remedy or option.  No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein.  To the extent
 

CHL:45826.4                                                               
 
16

--------------------------------------------------------------------------------

 

permitted by Law, neither the Administrative Agent, the Secured Parties, nor any
party acting as attorney for the Administrative Agent or the Secured Parties,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than their gross negligence or willful
misconduct hereunder.  The rights and remedies of the Administrative Agent and
the Secured Parties under this Agreement shall be cumulative and not exclusive
of any other right or remedy which the Administrative Agent or the Secured
Parties may have.
 
(i)           Retention of Collateral.  In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Obligations.  Unless and until the Administrative Agent shall have provided
such notices, however, the Administrative Agent shall not be deemed to have
retained any Collateral in satisfaction of any Obligations for any reason.
 
(j)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel as provided in the Loan Documents.  Any
surplus remaining after the full payment and satisfaction of the Obligations
shall be returned to the Grantors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.
 
(k)           Application of Proceeds.  Upon the acceleration of the Obligations
pursuant to Section 8.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in Money, will be applied in the
manner and in the order set forth in Section 8.03 of the Credit Agreement.
 
7.           The Administrative Agent.
 
(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:
 
(i)           to demand, collect, settle, compromise, adjust, give discharges
and releases, all as the Administrative Agent may reasonably determine;
 
(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;
 
(iii)           to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem reasonably appropriate;
 
(iv)           to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Grantor
on behalf of and in the name of such Grantor, or securing, or relating to such
Collateral;
 

CHL:45826.4                                                               
 
17

--------------------------------------------------------------------------------

 

(v)           to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
 
(vi)           to adjust and settle claims under any insurance policy relating
thereto;
 
(vii)           to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably determine necessary in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;
 
(viii)           to institute any foreclosure proceedings that the
Administrative Agent may reasonably deem appropriate;
 
(ix)           to sign and endorse any drafts, assignments, proxies, stock
powers, verifications, notices and other documents relating to the Collateral;
 
(x)           to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;
 
(xi)           to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the Secured Parties or into
the name of any transferee to whom the Pledged Equity or any part thereof may be
sold pursuant to Section 6;
 
(xii)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
 
(xiii)           to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;
 
(xiv)           to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral; and
 
(xv)           do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Collateral.
 
This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Obligations have been paid in full (other
than Secured Cash Management Agreements, Secured Hedge Agreements or contingent
indemnification or expense reimbursement obligations for which no claim has been
made) and the Commitments have expired or been terminated.  The Administrative
Agent shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so.  The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct.  This
power of

CHL:45826.4                                                               
 
18

--------------------------------------------------------------------------------

 

attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral on behalf of the
Secured Parties.


(b)           Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.
 
(c)           The Administrative Agent’s Duty of Care.  The sole duty of
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the interests of the Administrative Agent and the other
Secured Parties in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such
powers.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment with respect thereto.  In the event of a public or private sale of
Collateral pursuant to Section 6, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.
 
8.           Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent nor
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.
 
9.           Releases of Collateral.
 
(a)           If any Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted under the Credit Agreement, then
the Administrative Agent, at the request and sole expense of such Grantor, shall
promptly release the Liens created hereby or by any other Collateral Document on
such Collateral in accordance with Section 9.10 of the Credit Agreement.
 
(b)           The Administrative Agent may release any of the Pledged Equity
from this Agreement in accordance with Section 9.10 of the Credit Agreement or
may substitute any of the Pledged Equity for
 

CHL:45826.4                                                               
 
19

--------------------------------------------------------------------------------

 

other Pledged Equity without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Agreement as to any
Pledged Equity not expressly released or substituted, and this Agreement shall
continue as a first priority lien on all Pledged Equity not expressly released
or substituted.
 
10.           Continuing Agreement.
 
(a)           This Agreement shall remain in full force and effect until such
time as the Obligations have been paid in full (other than Secured Cash
Management Agreements, Secured Hedge Agreements or contingent indemnification or
expense reimbursement obligations for which no claim has been made) and the
Commitments have expired or been terminated, at which time this Agreement shall
be automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors, forthwith release all of its liens and
security interests hereunder and shall execute and deliver, or authorize the
Grantors to prepare and file, all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination.
 
(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.
 
11.           Amendments; Waivers; Consents.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified, nor
any consent be given, except in accordance with Section 10.01 of the Credit
Agreement; provided that any update or revision to any schedules hereto
delivered by any Grantor shall not constitute an amendment for purposes of this
Section or Section 10.01 of the Credit Agreement.
 
12.           Notices.  All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 10.02 of the
Credit Agreement; provided that notices and communications to any Grantor other
than the Borrower shall be directed to such Grantor, at the address of the
Borrower set forth in Section 10.02 of the Credit Agreement.
 
13.           Expenses, Indemnification, Waiver of Consequential Damages, etc.
 
(a)           The Grantors, jointly and severally, shall pay all out-of-pocket
expenses incurred by the Administrative Agent and each other Secured Party to
the extent the Borrower would be required to do so pursuant to Section 10.04 of
the Credit Agreement.
 
(b)           The Grantors, jointly and severally, shall pay and shall indemnify
each Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes, to
the extent the Borrower would be required to do so pursuant to Section 3.01 of
the Credit Agreement.
 
(c)           The Grantors, jointly and severally, shall indemnify each
Indemnitee, all to the extent, and only to the extent the Borrower would be
required to do so pursuant to Section 10.04 of the Credit Agreement.
 

CHL:45826.4                                                               
 
20

--------------------------------------------------------------------------------

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by applicable Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)           No Indemnitee referred to in this Section 13 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(f)           All amounts due under this Section 13 shall be payable promptly
after demand therefor.
 
14.           Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 13 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
 
15.           Counterparts; Electronic Execution.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
16.           Headings.  The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
 
17.           Rights of Set Off.   If an Event of Default shall have occurred
and be continuing, without limiting the general applicability of the terms of
the other Loan Documents to this Collateral Agreement and the parties hereto,
the terms of Section 10.08 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
 
18.           Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.  Without limiting the general applicability of
the foregoing and the terms of the other Loan Documents to this Collateral
Agreement and the parties hereto, the terms of Section 10.14 and Section
10.15 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, with each reference to the “Borrower” (whether express or by reference
to the Borrower as a “party” thereto)  therein being a reference to the
Grantors, and the parties hereto agree to such terms.
 
19.           Severability.  If any provision of any of this Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.
 
20.           Entirety.  This Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.
 

CHL:45826.4                                                               
 
21

--------------------------------------------------------------------------------

 

21.           Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.12 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
 
22.           Successors in Interest.  This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
respective successors and permitted assigns.
 
23.           Rights of Required Lenders.  All rights of the Administrative
Agent hereunder, if not exercised by the Administrative Agent, may be exercised
by the Required Lenders.
 
24.           Injunctive Relief.
 
(a)           Each Grantor recognizes that, in the event such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Secured
Parties.  Therefore, each Grantor agrees that the Administrative Agent and the
other Secured Parties, at the option of the Administrative Agent and the other
Secured Parties, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
(b)           The Administrative Agent, the other Secured Parties and each
Grantor hereby agree that no such Person shall have a remedy of punitive or
exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any dispute,
whether such dispute is resolved through arbitration or judicially.
 


 


 


[Signature Pages Follow]



CHL:45826.4                                                               
 
22

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Collateral Agreement
to be duly executed and delivered as of the date first above written.


 
DYNAMICS RESEARCH CORPORATION,

 
as a Grantor

 
 
By:
/s/ David Keleher     Name:  David Keleher     Title:  Senior Vice President and
Chief Financial Officer          


 
 
DRC INTERNATIONAL CORPORATION,
as a Grantor                            and an Issuer
 
 
By:
/s/ David Keleher     Name:  David Keleher     Title:  Vice President,
Finance and Chief Financial Officer          

 
 


H.J. FORD ASSOCIATES, INC.,
as a Grantor                            and an Issuer
 
 
By:
/s/ David Keleher     Name:  David Keleher     Title:  Treasurer and Chief
Financial Officer          

 
 


KADIX SYSTEMS, LLC,
as a Grantor                            and an Issuer
 
 
By:
/s/ David Keleher     Name:  David Keleher     Title:  Treasurer and Chief
Financial Officer          





HIGH PERFORMANCE TECHNOLOGIES, INC.,
as a Grantor                            and an Issuer
 
 
By:
/s/ David Keleher     Name:  David Keleher     Title:  Treasurer and Chief
Financial Officer          

 

 

Collateral Agreement
Dynamics Research Corporation
Signature Pages
 
 

--------------------------------------------------------------------------------

 





Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


 
By:
/s/ Kristine Thennes   Name:  Kristine Thennes   Title:  Vice President        

 

 





Collateral Agreement
Dynamics Research Corporation
Signature Pages
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2(d)


COMMERCIAL TORT CLAIMS


[To be completed by the Borrower and its counsel.]



CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3(c)


PLACES OF BUSINESS; ACQUISITIONS; MERGERS; TRADENAMES


[To be completed by the Borrower and its counsel.]

CHL:45826.4
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 3(f)


 
DEPOSIT ACCOUNTS; SECURITIES ACCOUNTS



[To be completed by the Borrower and its counsel.]




Grantor
Financial Institution
Account Number
Address of Financial Institution
Account Purpose
                                       




CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3(g)


EQUIPMENT; INVENTORY


[To be completed by the Borrower and its counsel.]

CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3(h)


INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER; INVESTMENT PROPERTY


[To be completed by the Borrower and its counsel.]


I.           Instruments:


II.           Documents:


III.           Tangible Chattel Paper:


IV.           Investment Property:


GRANTOR:  DYNAMICS RESEARCH CORPORATION
Issuer of Pledged Equity
Certificate Number
Number of Shares Pledged
Number of Shares Outstanding
Percentage Ownership
Pledged
DRC International Corporation
[__]
[__]
[__]
100%
H.J. Ford Associates, Inc.
[__]
[__]
[__]
100%
Kadix Systems, LLC
[__]
[__]
[__]
100%
High Performance Technologies, Inc.
[__]
[__]
[__]
100%


CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3(j)


 
MATERIAL GOVERNMENT CONTRACTS; CONTRACTS; AGREEMENTS; LICENSES



[To be completed by the Borrower and its counsel.]



CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3(m)


 
INTELLECTUAL PROPERTY



[To be completed by the Borrower and its counsel.]





CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 4(a)



[FORM OF]
IRREVOCABLE STOCK POWER1




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to:


___________________________________________________


the following Equity Interests of _____________________, a ____________
[corporation][limited liability company]:




Number of Shares
Certificate Number
   





and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.  The effectiveness of a transfer pursuant to this stock power shall be
subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist.






[INSERT NAME OF GRANTOR PLEDGING CERTIFICATE]




By:                                                      
Name:
Title:


 



--------------------------------------------------------------------------------

 
1 Identify transferee, number of shares and certificate number.  Appointment of
agent to remain blank.

CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4(c)-1


[FORM OF]
NOTICE OF GRANT OF SECURITY INTEREST
IN
PATENTS


[_____________], 20[__]


United States Patent and Trademark Office
 
 
Ladies and Gentlemen:


Please be advised that pursuant to the Collateral Agreement dated as of  June
30, 2011 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Agreement”) among the undersigned Grantor, the other
grantors party thereto and the undersigned Administrative Agent (including any
successors and assigns) for the Secured Parties referenced in the Agreement, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the Patents, including the United States Patents identified on
Schedule 1 hereto (the “Patent Collateral”) to the Administrative Agent, for the
ratable benefit of the Secured Parties.  Terms used herein but not otherwise
defined herein shall have the meaning ascribed to them in the Agreement.


The Grantor and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the grant of a security interest in the Patent
Collateral (a) may only be terminated in accordance with the terms of the
Agreement and (b) is not to be construed as an assignment of any patent or
patent application.


This Notice of Grant of Security Interest in Patents has been entered into in
conjunction with the provisions of the Agreement.  The Grantor does hereby
acknowledge and confirm that the grant of the security interest hereunder to,
and the rights and remedies of, the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.


[Signature Pages Follow]



CHL:45826.4
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Notice of Grant of
Security Interest in Patents as of the date first written above.




ADDRESS OF GRANTOR:
________________
________________
________________
 
JURISDICTION OF FORMATION OF GRANTOR:
________________
Very truly yours,
 
[INSERT NAME OF GRANTOR],
as Grantor
 
By:                                                      
Name:
Title:
 







ACKNOWLEDGMENT






STATE OF __________________


COUNTY OF ________________




I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _________________ and
acknowledged, on behalf of ______________________ the due execution of the
foregoing instrument.


Witness my hand and official seal, this _____ day of _________________, 20__.








[Signature Pages Continue]

CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

ADDRESS OF ADMINISTRATIVE AGENT:
 
Bank of America, N.A., as Administrative Agent
135 South LaSalle Street
Mail Code: IL1-135-0541
Chicago, Illinois 60604
 
Acknowledged and accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:                                                      
Name:
Title:








CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




PATENTS
 
Patent No.
 
Description of
Patent Item
Date of Patent
     
 
 
 
PATENT APPLICATIONS
 
Patent Applications No.
 
Description of
Patent Applied for
Date of
Patent Applications
     


CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4(c)-2


[FORM OF]
NOTICE OF GRANT OF SECURITY INTEREST
IN
TRADEMARKS


[_____________], 20[__]


United States Trademark and Trademark Office
 
 
Ladies and Gentlemen:


Please be advised that pursuant to the Collateral Agreement dated as of  June
30, 2011 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Agreement”) among the undersigned Grantor, the other
grantors party thereto and the undersigned Administrative Agent (including any
successors and assigns) for the Secured Parties referenced in the Agreement, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the Trademarks, including the United States Trademarks identified on
Schedule 1 hereto (the “Trademark Collateral”) to the Administrative Agent, for
the ratable benefit of the Secured Parties.  Terms used herein but not otherwise
defined herein shall have the meaning ascribed to them in the Agreement.


The Grantor and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the grant of a security interest in the
Trademark Collateral (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any Trademark
or Trademark application.


This Notice of Grant of Security Interest in Trademarks has been entered into in
conjunction with the provisions of the Agreement.  The Grantor does hereby
acknowledge and confirm that the grant of the security interest hereunder to,
and the rights and remedies of, the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.








[Signature Pages Follow]

CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Notice of Grant of
Security Interest in Trademarks as of the date first written above.




ADDRESS OF GRANTOR:
________________
________________
________________
 
JURISDICTION OF FORMATION OF GRANTOR:
________________
Very truly yours,
 
[INSERT NAME OF GRANTOR],
as Grantor
 
By:                                                      
Name:
Title:
 







ACKNOWLEDGMENT






STATE OF __________________


COUNTY OF ________________




I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _________________ and
acknowledged, on behalf of ______________________ the due execution of the
foregoing instrument.


Witness my hand and official seal, this _____ day of _________________, 20__.








[Signature Pages Continue]

CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

ADDRESS OF ADMINISTRATIVE AGENT:
 
Bank of America, N.A., as Administrative Agent
135 South LaSalle Street
Mail Code: IL1-135-0541
Chicago, Illinois 60604
 
Acknowledged and accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:                                                      
Name:
Title:






CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




TRADEMARKS
 
Trademark No.
 
Description of
Trademark Item
Date of Trademark
     
 
 
TRADEMARK APPLICATIONS
 
Trademark Applications No.
 
Description of
Trademark Applied for
Date of
Trademark Applications
     




CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4(c)-3


[FORM OF]
NOTICE OF GRANT OF SECURITY INTEREST
IN
COPYRIGHTS


[_____________], 20[__]


United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Collateral Agreement dated as of  June
30, 2011 (as amended, restated, extended, supplemented or otherwise modified
from time to time, the “Agreement”) among the undersigned Grantor, the other
grantors party thereto and the undersigned Administrative Agent (including any
successors and assigns) for the Secured Parties referenced in the Agreement, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the Copyrights, including the United States Copyrights identified on
Schedule 1 hereto (the “Copyright Collateral”) to the Administrative Agent, for
the ratable benefit of the Secured Parties.  Terms used herein but not otherwise
defined herein shall have the meaning ascribed to them in the Agreement.


The Grantor and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the grant of a security interest in the
Copyright Collateral (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any Copyright
or Copyright application.


This Notice of Grant of Security Interest in Copyrights has been entered into in
conjunction with the provisions of the Agreement.  The Grantor does hereby
acknowledge and confirm that the grant of the security interest hereunder to,
and the rights and remedies of, the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.






[Signature Pages Follow]



CHL:45826.4
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Notice of Grant of
Security Interest in Copyrights as of the date first written above.




ADDRESS OF GRANTOR:
________________
________________
________________
 
JURISDICTION OF FORMATION OF GRANTOR:
________________
Very truly yours,
 
[INSERT NAME OF GRANTOR],
as Grantor
 
By:                                                      
Name:
Title:
 







ACKNOWLEDGMENT






STATE OF __________________


COUNTY OF ________________




I, _____________________________, a Notary Public for said County and State, do
hereby certify that ____________________ personally appeared before me this day
and stated that (s)he is _________________ of _________________ and
acknowledged, on behalf of ______________________ the due execution of the
foregoing instrument.


Witness my hand and official seal, this _____ day of _________________, 20__.








[Signature Pages Continue]





CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

ADDRESS OF ADMINISTRATIVE AGENT:
 
Bank of America, N.A., as Administrative Agent
135 South LaSalle Street
Mail Code: IL1-135-0541
Chicago, Illinois 60604
 
Acknowledged and accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:                                                      
Name:
Title:


CHL:45826.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




COPYRIGHTS
 
Copyright No.
 
Description of
Copyright Item
Date of Copyright
     
 
 
COPYRIGHT APPLICATIONS
 
Copyright Applications No.
 
Description of
Copyright Applied for
Date of
Copyright Applications
     












CHL:45826.4
 
 

--------------------------------------------------------------------------------

 
